Citation Nr: 1241874	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-31 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994 and from April 1995 to February 1996.  He also had active service from November 1999 to April 2005; however, he was discharged from that service due to bad conduct.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for an acquired psychiatric disorder. 

The Veteran provided testimony before the undersigned Veterans Law Judge via videoconference in September 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current psychiatric disorder was caused or aggravated by his service.  Specifically, the Veteran contends that during his first period of active service, a friend of his was killed in a car accident while off duty, and though he very much wished to attend the funeral, the Navy did not grant his request.  He contends that he suffers from guilt that his friend died and remorse that he did not go to the funeral.  At various points during the appeal period, the Veteran stated that he did not remember his friend's first name nor did he know where the funeral was being held.  He did state that he attended the wake.  The Veteran also contends that while serving aboard a ship in the Navy, he was working in the kitchen when another soldier, unprovoked, began to attack him and threw many objects around the kitchen at him.  He sustained bruises on his face and also a concussion.  He states, however, that nothing of the incident was reported and he did not seek medical treatment because he wanted to be strong and to stay in service.  He also contends that because he was the only African American in his unit, he was generally disrespected and was denied a promotion as fast as his peers.  He contends that it should not have taken him 5 years to go from an E-1 to an E-4 and that he was threatened to be demoted to an E-2.  

The Veteran has also stated other stressors, to include going AWOL and then being abused while in holding for his court martial, however, those incidents occurred during his period of service for which he received a bad conduct discharge and thus cannot be considered for service connection, as noted in the March 2010 rating decision on the matter.

Service treatment records are negative for any indication of injuries or head wound due to a fight.  Service personnel records for his first period of active service, from June 1990 to June 1994, do not document his reported stressors.  During his second period of active service, from April 1995 to February 1996, the Veteran was documented to have been inappropriately following and otherwise attempting to communicate with women soldiers, passing a few bad checks, and failing to appear for duty on time.  He was discharged under honorable conditions for unsatisfactory performance. 

Post-service treatment records reflect that on January 2010 psychological evaluation, the Veteran reported that he first became depressed while in basic training.  He reported having had an anxiety attack while on a submarine during his first period of service.  He had felt claustrophobic when the hatch was initially closed, and he started experiencing night sweats after that event.  He reported that he was held back in the military and it took him longer than most others to move from an E1 to an E2.  He had a series of events in his life that he felt were tests from God, including being removed from school for attacking five women and being removed from the mall two dozen times for preaching to people on religious topics.  He felt very close to God and had seen many visions related to finding God.  After conducting psychological testing, the Veteran was diagnosed with schizophrenia, paranoid type.  His delusions and hallucinations had been present since at least 2003, but likely earlier.  In May 2010, the Veteran questioned his psychiatrist as to why he would not diagnose him with PTSD.  In June 2010, the Veteran stated to his social worker that he felt that he suffered from PTSD from an incident in the Navy that happened in 1991.  The social worker noted that traumatic/frightening events could trigger changes in people, including leading to mood changes and a thought disorder, and supported the Veteran filing a claim for a thought disorder, rather than PTSD.  

The file also includes lay statements in support of the Veteran's claim, including one from the  Veteran's pastor who stated that he believed the Veteran was suffering from PTSD due to the military, and from his sister, who reported that when the Veteran returned from service, his mother felt that he was no longer the same person due to his depression.  The Veteran has not yet received a VA examination to determine whether his current psychiatric disorder is related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted. 

a)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record, occurring during the Veteran's first and second periods of active service, was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering those assessments, the examiner must acknowledge and comment on the lay evidence.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

b)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's first and second periods of active duty.  Again, in offering the opinions, the examiner must acknowledge and comment on the lay evidence. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


